             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 1 of 19

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



GAME PLAN, INC.,
10201 Martin Luther King Jr. Highway,
Suite 207,
Bowie, Maryland 20720                                   Civil Action No. __________
       Plaintiff,

       v.
                                                        COMPLAINT AND
UNINTERRUPTED LLC                                       DEMAND FOR JURY TRIAL
1575 N. Gower Street
Suite 150
Los Angeles, CA 90028

NIKE INC.
One Bowerman Drive
Beaverton, Oregon 97005-6453

WALT DISNEY COMPANY doing business as
ESPN, INC
ESPN Plaza
Bristol, Connecticut 06010-7454

TAKE-TWOIN TERACTIVE              SOFTWARE,
INC.
110 W 44th Street
New York, New York 10036


       Defendants.




       The Plaintiff, Game Plan, Inc. (“Game Plan”), as and for its Complaint against

Defendants Uninterrupted LLC (“Uninterrupted”), Nike, Inc. (“Nike”), WALT DISNEY

COMPANY doing business as ESPN, Inc. (“ESPN”), and Take-Two Interactive Software, Inc.

(“NBA 2K”) (collectively “the Defendants”), by and through undersigned counsel, hereby

alleges as follows:



                                               1
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 2 of 19

                                 NATURE OF THE ACTION

   1. Game Plan brings this claim against the named Defendants for the Defendants’

unauthorized use of the Plaintiff’s U.S. Registered Trademark 5,487,497. This action

encompasses the following claims: (1) Trademark Infringement under the Lanham Act, 15

U.S.C. § 1114 et seq.; (2) false Designation of Origin under the Lanham Act, 15 U.S.C. §

1125(a); (3) Trademark Dilution under the Lanham Act, 15 U.S.C. §1125(c); (4) unfair

competition; and (5) unjust enrichment. Game Plan seeks injunctive and other equitable relief

and damages against Defendants who respectively operate and control a media content

production company (Uninterrupted), a company that manufactures, designs, and distributes

clothing (Nike), a production and media broadcasting company (ESPN), and a videogaming and

virtual arts company (NBA 2K). The claims asserted in this Complaint arise under the Lanham

Act of the United States, 15 U.S.C. §1051, et seq.

                                           PARTIES

       2.      Plaintiff, Game Plan, is an independent, section 501(c)(3) nonprofit organization

duly organized under the laws of the State of Maryland, having its headquarters and principal

place of business in Bowie, Maryland. Game Plan is dedicated to enhancing, informing, and

educating the youth to ascend through the ranks of high school and college athletics and

academics in order to attain professional level success whether in sports or otherwise. Game

Plan is providing their products and services to a population that does not have the same access

as others to the information and resources Game Plan provides. Game Plan is able to provide

this information through guest speakers and written programming to help the youth attain the

success they desire. SEE APPENDIX.

       3.      Upon information and belief, Defendant, Uninterrupted, is a limited liability

company, organized under the State laws of Delaware, with its principal place of business in Los



                                                2
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 3 of 19

Angeles, California with an additional office, in New York, New York, as it provides media

content and sells clothing product internationally.

       4.          Upon information and belief, Defendant, Nike Inc., is a publicly traded

corporation, located in Beaverton, Oregon, as it manufactures and sells product and services

internationally.

       5.      Upon information and belief, Defendant, ESPN, is a wholly owned subsidiary of

the Walt Disney Company, which is a corporation, with its principal place of business in Bristol,

Connecticut, as it provides media content and services internationally.

       6.      Upon information and belief, Defendant, Take-Two Interactive Software, or NBA

2K, is a corporation, with its principal place of business in New York, New York, as it provides

videogaming content and services internationally.

                                       JURISDICTION AND VENUE

       7.          The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question), and 28 U.S.C. § 1338(a) (trademarks) because this action arises out of

Defendants’ violation of 15 U.S.C. §1114, 1125 and 15 U.S.C. § 1051 et seq. (The Lanham Act).

Additionally, the Court has subject matter jurisdiction over Game Plan’s claims for unfair

competition and unjust enrichment pursuant to 28 U.S.C. § 1367. Furthermore, this Court has

authority in this matter under diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are citizens of different states and more than $75,000 is in controversy.

       8.      Personal jurisdiction over the Defendants is proper because each has carried on a

continuous and systematic part of its general business within the District of Columbia, including

but not limited to promoting media content (Uninterrupted, NIKE, ESPN, NBA 2K), retail

products at their respective websites, (Uninterrupted.com, nike.com, espn.com, nba2k.com) that

are accessible by anyone in the District of Columbia and the world, and each would reasonably

expect to be subject to the jurisdiction of the District. Upon information and belief, these

                                                   3
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 4 of 19

websites have been accessed in the District of Columbia for commercial purposes, including

some of the Defendants work product being within the District. For example, Nike runs two

brick and mortar retail stores in the District of Columbia.

       9.      Upon information and belief, Uninterrupted, by and through its founder, LeBron

James, saw the use of the mark by Game Plan while in the District of Columbia, as well as

Uninterrupted streaming and sharing content over cable systems and the worldwide web creating

sufficient contacts in the District of Columbia.

       10.     NBA 2K is a videogame played by consumers, using Game Plan’s mark, in the

District of Columbia.

       11.     ESPN aired the media content using Game Plan’s mark in the District of

Columbia.

       12.     The Court has personal jurisdiction pursuant to the District of Columbia long-arm

statute, D.C. Code § 13-423 (2020), because, among other things, the Defendants have transacted

business in the District of Columbia.

       13.     Venue is proper in the District pursuant to 28 U.S.C. § 1391(b)-(3) and 28 U.S.C.

§ 1391(d) because a substantial part of the events giving rise to Game Plan’s claims has occurred

in this judicial district, because a substantial occurrence in the infringement of the mark was

situated in this judicial district, and because a substantial part of the harm caused by the

Defendants has occurred in this judicial district. Defendants have conducted business and have

utilized instrumentalities located in the District of Columbia to carry out the acts which Game

Plan complains; and the Defendants have utilized customers located in the District of Columbia

causing the harm which Game Plan complains.

       14.     Venue is proper in this judicial district under 28 U.S.C. § 1391(c) because

Defendants are subject to personal jurisdiction in this judicial district.



                                                   4
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 5 of 19

       15.     An actual, present and justiciable case or controversy has arisen between the

parties. The Defendants have each made use of Game Plan’s mark, to sell products and or

services in the District based on information and belief, and the wide range of retail access and

media streaming by each Defendant, respectively, in the District of Columbia.

                                       FACTUAL BACKGROUND

          Game Plan’s Services, Product and Reputation were harmed by the Defendants

       16.     Defendants, through their infringing activities of counterfeit, copy, and colorable

imitation of the Plaintiff’s mark, knowingly put goods and services into the stream of commerce

as media production, videogaming, and the retail of clothing and clothing bearing a counterfeit,

copy, and or colorable imitation of the Plaintiff’s mark. These actions have caused a likelihood

of confusion, mistake, and deception and continue to cause irreparable injury to Game Plan, its

participants, and the public.

       17.     The Defendants have each used the Plaintiff’s trademark, or a counterfeit, copy

and colorable imitation thereof, to their financial benefit.

       18.     Game Plan is a charitable organization, registered as a 501(c)(3), that aims to

enrich the lives of America’s youth by providing information, education, and access to resources

to allow their participants in their program to have an opportunity to successfully ascend from

high school to college and be gainfully employed in their desired pursuits.

       19.     Game Plan developed its “1st Place” affirmation (or mantra) to begin and close

each education curriculum program, as well as using the mantra in presentations, and with the

sale of products including t-shirts bearing the logo and word mark “I AM MORE THAN AN

ATHLETE” including the “GP. GAME PLAN” logo.

       20.     These “I AM MORE THAN AN ATHLETE. GP. GAME PLAN” t-shirts were

marketing material for Game Plan and a revenue generator for the non-profit.



                                                  5
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 6 of 19

       21.     Game Plan, Inc. first filed its application for U.S. Trademark Registration on

December 28, 2016, and the mark was registered on June 5, 2018.

       22.     Game Plan is the owner of the mark: U.S. Registration Number 5,487,497.

       23.     The logo and word mark “I AM MORE THAN AN ATHLETE GP. GAME

PLAN” were used to identify to the public as the source of its goods and services.

       24.     Game Plan’s first use in the stream of commerce was October 8, 2017.

       25.     On October 8, 2017, Game Plan, with its CEO and President, Sam Sesay, and

program participants attended a Washington Wizards basketball game versus the Cleveland

Cavaliers.

       26.     At the game, the President and CEO, and a group of Game Plan Inc. participants

wore the black t-shirts with large, bold, white font across the front of the t-shirt, which identified

the source of the t-shirt and identified the services of the program.

       27.     The Game Plan participants were able to meet with Washington Wizards’ All-Star

guard, John Wall, during pre-game.

       28.     The group wearing the t-shirts were courtside in close proximity to both the

Washington Wizards’ players and the visiting Cleveland Cavaliers’ players while the players

were preparing for the game.

       29.     The Game Plan participants and its President and CEO took pictures with John

Wall, while seated courtside, with few other spectators in attendance.

       30.     John Wall signed autographs for the kids and posed for pictures with the kids,

while John Wall’s teammates and opponents warmed up for the game, in close proximity.

       31.     Game Plan and its participants remained at the game for its entirety, which was a

cool experience for the Game Plan, Inc. organization and its students.

       32.     The exposure at the game and experience would greatly grow the program and its

awareness to the public.

                                                  6
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 7 of 19

       33.     The attendance at the game gave Game Plan tremendous exposure, as it was able

to gain attention from John Wall in front of his peers including the (arguably) most famous

athlete in the world, as a member of the Cleveland Cavaliers, at the time, LeBron James, who did

not play that game, but was in attendance.

       34.     Uninterrupted’s unauthorized use of Game Plan’s mark has harmed and

significantly diminished the ability for Game Plan to operate its business of selling t-shirts in the

stream of commerce and making media and live content production and presentations.

                                  The Inception of the Unauthorized Use

       35.     On February 16, 2018, following that Washington Wizards and Cleveland

Cavaliers pre-season NBA basketball game, in Washington, D.C., the most popular athlete in the

world took to Instagram to respond to the now infamous “shut up and dribble” comment made by

news personality, Laura Ingraham, on FOX NEWS.

       36.     In response to “shut up and dribble,” LeBron James posted a picture to his

Instagram account, capturing a neon light sign bearing the words “I AM MORE THAN AN

ATHLETE.” And, he added a hashtag that read “we will not shut up and dribble.”

       37.     The February 16, 2018 picture, on LeBron James’s Instagram account, captures a

sign within the Los Angeles offices of Uninterrupted.

       38.     Instagram is a premier social media and marketing platform, where Mr. James

boasts millions of followers from around the world.

       39.     This neon light sign got substantial coverage throughout the media when LeBron

James made this Instagram post.

       40.     This media conflict or dispute with news personality Laura Ingraham, gave

LeBron James and Uninterrupted the opportunity to use the mark “I AM MORE THAN AN

ATHLETE” in connection to LeBron James being “more” than a basketball player.



                                                  7
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 8 of 19

       41.     Uninterrupted then used “I AM MORE THAN AN ATHLETE” to sell

merchandise and as a part of their media content production services.

       42.     Game Plan sent Uninterrupted a cease and desist letter, which Uninterrupted

acknowledged.

                             The other Defendants joined in the harmful acts

       43.     Upon information and belief, Uninterrupted used “I AM MORE THAN AN

ATHLETE” in media content production with ESPN.

       44.     Upon information and belief, Uninterrupted used “I AM MORE THAN AN

ATHLTE” in videogaming with NBA 2K.

       45.     Upon information and belief, Uninterrupted used “I AM MORE THAN AN

ATHLETLE” in the sell of clothing with Nike.

       46.     Nike made t-shirts, hats, hoodies, sweatpants, and a basketball court, among other

things, with the use of “I AM MORE THAN AN ATHLETE” or a version of that phrase.

       47.     ESPN used “I AM MORE THAN AN ATHLETE” to produce media content on

various outlets owned by EPSN, and to screen a documentary or short series of episodes using

the mark “I AM MORE THAN AN ATHLETE.”

       48.     The very popular National Basketball Association licensed videogame called

“NBA 2K” also used “I AM MORE THAN AN ATHLETE” in certain features of the

videogame.

                                            Who is Game Plan?

       49.     Game Plan was created in 2015, so that as an independent charitable organization

it could provide information, education, products, and services to young people trying to succeed

in athletics and as academics. Game Plan’s goal is to help the participants achieve their dreams

of a quality education, athletic career, and professional career, in sports or otherwise.



                                                  8
              Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 9 of 19

       50.      Game Plan, Inc. is the charitable provider of the media content for education and

entertainment programming, and t-shirts bearing the trademark.

       51.     Game Plan is listed as the owner for the U.S. Trademark Registration Number



5,487,497         , however each of the Defendants have used this mark, or a counterfeit, copy,

or colorable imitation of the mark to sell, market and promote goods and services to profit their

respective businesses. SEE APPENDIX at 1.

       52.     Game Plan has invested substantial resources in developing its products and

services. Due to the effectiveness of Game Plan’s marketing, products, and services, Game Plan

has generated substantial goodwill with its customers, consumers, and participants in its

programming, establishing a strong brand and developing the Game Plan name and the “I AM

MORE THAN AN ATHLETE. GP. GAME PLAN” mark within its channels of trade, with sales

of product nationally.

       53.     Game Plan invested thousands of dollars in building and sustaining substantial

goodwill in the development and marketing of the mark.

       54.     Game Plan has a registered trademark representing the quality of its product and

services and its brand, including its 1st Place Affirmation, and common law rights for Game

Plan’s education programming and the “I AM MORE THAN AN ATHLETE” t-shirts with the




GP. GAMEPLAN logo:                 . SEE APPENDIX.

        55.    Game Plan has a 1st Place affirmation or Mantra which incorporates the phrase, “I

AM MORE THAN AN ATHLETE” and it produced an audiovisual commercial promoting the

organization that was distributed on YouTube, Facebook, and Instagram. SEE APPENDIX at 6-7.

       56.     Game Plan was featured in news articles and continues to put on programming in

high schools during afterschool hours. SEE APPENDIX at 8.
                                                 9
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 10 of 19

     57.       In 2017, Game Plan successfully aligned itself with professional sports

organizations to help the reach and exposure of the Game Plan goods and services.

     58.       Game Plan sells t-shirts to generate revenue, by selling the t-shirts to the public on

its website gameplaninc.org/buy-now/ and, to all the children that participate in the program.

     59.       Game Plan provides its programming to schools within the Washington, DC

metro area to provide its goods and services. SEE APPENDIX at 22.

     60.       Since October 2017, Game Plan has used the mark “I AM MORE THAN AN

ATHELTE GP. GAME PLAN” in the interstate stream of commerce with certain logos bearing

the name as a trademark to identify the goods and identify the organization as the sole source of

its goods and services.

     61.       In addition, Game Plan has continually used and promoted the mark, which the

Defendant Uninterrupted was aware.

     62.       Notwithstanding that Game Plan has made continuous use of the mark, Game

Plan demanded for Uninterrupted to cease and desist from using its mark.

                                    The Defendants worked together

     63.       Upon information and belief, Uninterrupted, in July 2018, entered into

agreements with ESPN, NIKE, and NBA 2K, among others to use the “I AM MORE THAN AN

ATHLETE” mark.

     64.       Upon information and belief, NIKE admitted its use of “I AM MORE THAN AN

ATHLETE” is similar to Game Plan’s mark as it was being used for similar products and

services.

     65.       Upon information and belief, ESPN sought to protect itself against a potential

third-party claim regarding Uninterrupted’s use and ESPN’s use of “I AM MORE THAN AN

ATHLETE.”



                                                 10
             Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 11 of 19

      66.       Game Plan’s mark was known to the founder of Uninterrupted, LeBron James,

who first saw the mark in use, in Washington, D.C.

                                            Uninterrupted LLC

      67.       Uninterrupted was founded by the most famous basketball athlete in the world,

LeBron James.

      68.       Uninterrupted is a media production company that sells clothing products on its

website.

      69.       Uninterrupted creates media content by providing the human resources, concepts

and equipment required to make an audiovisual production.

      70.       Uninterrupted sells its content to third parties for distribution or partners with

third parties to distribute that content.

      71.       As a way to promote the brand of services for media content production,

Uninterrupted merchandized to market and generate revenue or profits, with third-party made

products that include the wording “I AM MORE THAN AN ATHLETE” and “MORE THAN

AN ATHLETE.”

      72.       “I AM MORE THAN AN ATHLETE” and “MORE THAN AN ATHLETE”

clothing are being sold on Uninterrupted’s website at www.uninterrupted.com/store.

      73.       Uninterrupted’s founder, LeBron James, played a basketball game on October 8,

2017, where a group of Game Plan participants and its President and CEO attended, while each

wore a black “I AM MORE THAN AN ATHLETE” t-shirt, while meeting with John Wall

courtside during pre-game to take pictures as John Wall also spoke to the participants. (See

image below).




                                                  11
           Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 12 of 19




     74.      Upon information and belief, Uninterrupted went under a rebrand of its business

shortly after the October 8, 2017 basketball game, in November or December of 2017.

     75.      On February 16, 2018, by way of LeBron James’s Instagram account,

Uninterrupted released its new brand, by LeBron James posting a picture of a neon light sign

within Uninterrupted’s office, as a response to Laura Ingraham’s “shut up and dribble” comment.




                                        Harm to Game Plan

     76.      Uninterrupted with the help of the most recognizable athlete in the world and the

most prominent athletic clothing company, and sport media content producer generated revenue

using a word mark that is nearly identical to Game Plan’s mark.


                                               12
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 13 of 19

     77.       In March 2018, Uninterrupted screen printed “I AM MORE THAN AN

ATHLETE” on clothing and sold those clothing products on its online store.

     78.       In July 2018, Uninterrupted with ESPN began production of an audiovisual series

titled, “UNINTERRUPTED’s More than an Athlete” on the subject matter of LeBron James and

his business partners, with the use of the mark “I AM MORE THAN AN ATHLETE.”

     79.       That ESPN/Uninterrupted series was distributed internationally, which was used

to inform and educate viewers of how LeBron James and his business enterprises have been

successful beyond the athletic surface.




     80.       In August 2018, Uninterrupted partnered or contracted with NIKE to begin the

production and retail of t-shirts, hoodies, shorts, socks and hats, with the use of the mark “I AM

MORE THAN AN ATHLETE” that are and were sold internationally.




     81.       At some time after August 2018, Uninterrupted partnered and contracted with

NBA 2K to begin the use of the “I AM MORE THAN AN ATHLETE” mark in connection with

                                                13
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 14 of 19

characters within the NBA 2K videogame production; and, that videogame is and was sold

internationally.




                                   FIRST CLAIM FOR RELIEF

            Trademark Infringement under the Lanham Act—15 U.S.C. § 1114 et. Seq.

     82.       Game Plan incorporates by reference each and every allegation set forth in

paragraphs 1 through 81 above.

     83.       Defendants have used Game Plan’s trademarks in interstate commerce, including

Game Plan’s federally registered trademark for the word mark “I AM MORE THAN AN

ATHLETE. GP. GAME PLAN.”

     84.       By doing so, Defendants are likely to cause confusion, mistake, or deception as to

the origin, sponsorship, or approval of the fake and unauthorized versions of the goods and

services of Game Plan, Inc.

     85.       As a result of their wrongful conduct, Defendants are liable to Game Plan for

violation of the Lanham Act.

     86.       Game Plan seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial, not less than $33,000,000 USD.

     87.       As a direct result of Defendants’ actions, Game Plan has suffered and continues to

suffer irreparable harm for which it has no adequate remedy at law, and which will continue

unless Defendants’ actions are enjoined.

                                               14
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 15 of 19

     88.       Defendants’ wrongful and unauthorized use of Game Plan’s trademarks to

promote, market, or sell products and services constitutes trademark infringement pursuant to 15

U.S.C. § 1114 et seq.

     89.       Uninterrupted sold t-shirts, other clothing, and media content using Game Plan’s

mark.

     90.       Nike sold clothing using Game Plan’s mark.

     91.       ESPN produced and distributed media content using Game Plan’s mark.

     92.       NBA 2K sold video games using Game Plan’s mark.

     93.       Each Defendant’s use of Game Plan’s mark was a wrongful and an unauthorized

use of Game Plan’s mark.

                                  SECOND CLAIM FOR RELIEF

     94.       Game Plan incorporates by reference each and every allegation set forth in

paragraphs 1 through 93 above.

     95.       Game Plan’s registered trademarks are distinctive marks that are associated with

Game Plan and exclusively identify its business, products, and services.

     96.       Defendants make unauthorized use of Game Plan’s trademarks. By doing so,

Defendants create a colorable imitation and false designations of origin as to tainted Game Plan

products that are likely to cause confusion, mistake, or deception.

     97.       As a result of their wrongful conduct, Defendants are liable to Game Plan for

violation of the Lanham Act, 15 U.S.C. § 1125(a).

     98.       Game Plan seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

     99.       As a direct result of Defendants’ actions, Game Plan has suffered and continues to

suffer irreparable harm for which they have no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                                15
              Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 16 of 19

                                    THIRD CLAIM FOR RELIEF

                 Trademark Dilution under the Lanham Act—15 U.S.C. § 1125(c)

     100.       Game Plan incorporates by reference each and every allegation set forth in

paragraphs 1 through 99 above.

     101.       Game Plan’s trademark was gaining fame and strongly associated with Game

Plan, and exclusively identify its business, products, and services.

     102.       Defendants make unauthorized use or colorable imitation of Game Plan’s

trademark. By doing so, Defendants are likely to cause dilution by tarnishment of Game Plan’s

trademarks.

   103.         Game Plan seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial, not less than $33,000,000 USD.

   104.         As a direct result of Defendants’ actions, Game Plan has suffered and continues to

suffer irreparable harm for which they have no adequate remedy at law, and which will continue

unless Defendants’ actions are enjoined.

                                 FOURTH CLAIM FOR RELIEF

                                         Unfair Competition

   105.         Game Plan incorporates by reference each and every allegation set forth in

paragraphs 1 through 104 above.

   106.         The acts of Defendants complained of herein constitute unfair competition at the

expense of Game Plan in violation of the common law. Defendants used, without authorization

or license, Game Plan’s trademarks in a deceptive manner likely to mislead customers into

falsely believing Defendants’ conduct was that of Game Plan. Or alternatively, diverted

customers away from use of Game Plan’s products and services, as Defendants conspired to

promote the trademarks in conjunction with their own brands and products.



                                                 16
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 17 of 19

   107.        Defendants’ actions have irreparably injured Game Plan by tarnishing its

reputation with its customers. Game Plan has cultivated good-will with customers at great

expense over the years.

                                   FIFTH CLAIM OF RELIEF

                                         Unjust Enrichment

   108.          Game Plan incorporates by reference each and every allegation set forth in

paragraphs 1 through 107 above.

   109.        The acts of Defendants complained of herein constitute unjust enrichment of the

Defendants at the expense of Game Plan in violation of the common law. Defendants used,

without authorization or license, a trademark belonging to Game Plan to facilitate unlawful

conduct of selling products and distributing content inuring to the benefit of Defendants. In this

manner, Game Plan conferred a benefit on the Defendants.

   110.        Defendants retained the benefit of and profited unjustly from their unauthorized

and unlicensed use of Game Plan’s intellectual property.

   111.        Upon information and belief, Defendants had an appreciation and knowledge of

the benefit they derived from their unauthorized and unlicensed use of Game Plan’s intellectual

property.

   112.        Retention by the Defendants of the benefit and profits they derived from their

malfeasance would be inequitable and unjust.

   113.        Game Plan seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial, not less than $33,000,000 USD.

   114.        As a direct result of Defendants’ actions, Game Plan suffered and continues to

suffer irreparable harm for which no adequate remedy at law exists, and which will continue

unless Defendants’ actions are enjoined.



                                                17
              Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 18 of 19

                                         PRAYER FOR RELIEF

         WHEREFORE, Game Plan prays that the Court:

         1.     Enter judgment in favor of Game Plan and against the Defendants.

         2.     Declare that Defendants’ conduct has been willful, and that Defendants have

acted with fraud, malice, and oppression.

         3.     Enter a preliminary and permanent injunction enjoining Defendants and their

officers, directors, principals, agents, servants, employees, successors, and assigns, and all

persons and entities in active concert or participation with them, from engaging in any of the

activity complained of herein or from causing any of the injury complained of herein and from

assisting, aiding or abetting any other person or business entity in engaging in or performing any

of the activity complained of herein or from causing any of the injury complained of herein.

         4.     Enter a preliminary and permanent injunction giving Game Plan control over the

instrumentality used by the Defendants to cause injury and enjoining Defendants from using

such instrumentalities.

         5.     Enter judgment awarding Game Plan actual damages from Defendants, adequate

to compensate Game Plan for Defendants’ activity complained of herein and for any injury

complained of herein including but not limited to interest and costs, in an amount to be proven at

trial.

         6.     Enter judgment disgorging Defendants’ profits.

         7.     Enter judgment awarding enhanced, exemplary and special damages, in an

amount to be proven at trial.

         8.     Enter judgment awarding attorneys’ fees and costs, and order such other relief

that the Court deems just and reasonable.




                                                 18
            Case 1:20-cv-00455 Document 1 Filed 02/18/20 Page 19 of 19

                                    DEMAND FOR JURY TRIAL

                Pursuant to Federal Rule of Civil Procedure 38, Game Plan demands trial by jury

for all claims triable by jury.



        Dated: February 18, 2020                    Respectfully Submitted,


                                                    /s/ Ryan L. Jones
                                                    DC Bar No. 1015309
                                                    Ryan L. Jones Law, LLC
                                                    1133 21st Street NW, Suite M200
                                                    Washington, DC 20036
                                                    ryan@rljoneslaw.com
                                                     (202) 340-8786

                                                    Attorney for Plaintiff Game Plan,
                                                    Inc.




                                               19
